Citation Nr: 1719839	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  13-14 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as secondary to a hip disorder and a service-connected right knee disability.

2.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to a service-connected right knee disability.

3.  Entitlement to service connection for a left knee disorder, to include as secondary to a service-connected right knee disability.

4.  Entitlement to service connection for arthritis of all joints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1961 to March 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in November 2013.  A transcript of that hearing has been associated with the claims file.

In May 2015, the Board remanded the case for further development.  That development was completed, and the case has since been returned to the Board for appellate review.

The Board also notes that the Veteran's appeal had originally included the issue of entitlement to service connection for a gallbladder disorder.  However, during the pendency of the appeal, the Agency of Original Jurisdiction (AOJ) granted service connection for that disability in a December 2015 rating decision.  The grant of service connection constitutes a full award of the benefits sought on appeal. See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Thus, that matter is no longer in appellate status.  See Grantham, 114 F.3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of  "downstream" elements such as the disability rating or effective date assigned).

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
 

FINDINGS OF FACT

1.  The Veteran has a congenital disease, multiple epiphyseal dysplasia (also referred to as dysplasia epiphysis multiplex), that was not aggravated by his military service beyond its natural progression.  His currently claimed conditions have been attributed to that nonservice-connected congenital disease.

2.  The Veteran has not been shown to have a low back disorder that manifested in service or within one year thereafter, that is otherwise causally or etiologically related to his military service, or that was caused or aggravated by a hip disorder or his service-connected right knee disability.

3.  The Veteran has not been shown to have a bilateral hip disorder that manifested in service or within one year thereafter, that is otherwise causally or etiologically related to his military service, or that was caused or aggravated by his service-connected right knee disability.

4.  The Veteran has not been shown to have a left knee disorder that manifested in service or within one year thereafter, that is otherwise causally or etiologically related to his military service, or that was caused or aggravated by his service-connected right knee disability.

5.  The Veteran has not been shown to have arthritis of all joints that manifested in service or within one year thereafter or that is otherwise causally or etiologically related to his military service.
CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in active service, may not be presumed to have been so incurred, and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310, 4.9 (2016).

2.  A bilateral hip disorder was not incurred in active service, may not be presumed to have been so incurred, and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310, 4.9 (2016).

3.  A left knee disorder was not incurred in active service, may not be presumed to have been so incurred, and is not proximately due to, the result of, or aggravated by a service-connected disability. 38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310, 4.9 (2016).

4.  Arthritis of all joints disorder was not incurred in active service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 4.9 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the VA's duty to notify and assist has been met.  The RO sent adequate notice letters to the Veteran in December 2010 and March 2011, and all available service treatment records and post-service medical records have been obtained.  Following his November 2013 hearing, in a VA letter dated September 2015, the Veteran was afforded the opportunity to submit a signed medical release form for any outstanding medical records, to include Mercy Hospital.  However, the Veteran did not return this form.  An adequate VA examination and medical opinion were also obtained, and the Veteran was provided the opportunity to testify at a hearing that fulfilled the duties under Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  Moreover, the Board notes that there has been substantial compliance with the prior remand directives.  Indeed, there has been no assertion that these duties have not been satisfied in this case.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir 2011).


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As arthritis is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted on a secondary basis for disability which is proximately due to or the result of service-connected disease or injury, or for additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310.

The Board notes that the Veteran's VA medical records show that he has received treatment for his low back, bilateral hips, left knee, arthritis, and joint pains at various times over the relevant years.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, while the Board considered all evidence of record, in its decision below, the Board will summarize the relevant evidence as appropriate, and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.


I.  Low Back Disorder

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a low back disorder.
 
The Veteran's service treatment records show that he experienced back pain after a fall in March 1965.  At that time, an evaluation and imaging were performed, but the results were negative.  In September 1970, he was later diagnosed with dysplasia epiphysis multiplex.  Lumbar spine pain was reported again in September 1976 in service treatment records discussing multiple arthralgias and the dysplasia epiphysis multiplex.  In February 1977, the Veteran was referred to a medical evaluation board due to his increasing joint pain and subsequent inability to perform his job.  He was examined, and the presence of degenerative changes were noted; however, the diagnosis was again multiple epiphyseal dysplasia.  Due to that diagnosis, the Veteran was separated from service. 

In a July 1978 record, it was reported that the Veteran was markedly worse than his boarding condition, with many more symptoms, to include back symptoms.

The Veteran was afforded a VA spine examination in connection with his claim in March 2011.  The examiner discussed the Veteran's medical history in service, which included the fall in 1965.  The examiner also noted that the Veteran reported work in the cargo office during service, which required a lot of lifting and prolonged standing.  He was diagnosed with lumbar spinal stenosis, but no opinion was provided at that time.  

An addendum opinion was obtained in May 2011 in which the examiner noted that lumbar x-rays were negative after the fall in service and that there was no numbness of the legs.  He stated that the in-service diagnosis was a bruised back, which was a self-limiting injury.  The examiner also opined that the diagnosis of lumbar spinal stenosis was not caused by or the result of a lumbar bruise in service.  Although the opinion did address the fall in service, the examiner did not discuss the Veteran's work in the cargo office or the diagnosis of dysplasia epiphysis multiplex.  

At an April 2011 VA medical appointment, the Veteran reported worsening low back pain with radiation.  He also indicated that his left leg was shorter than his right leg due to a left hip arthroplasty in 2007.  The assessment at that time was chronic low back pain, and the medical provider questioned whether there was lumbar strain due to unequal leg length.

The Veteran provided a private medical opinion from Dr. G.M. (initial used to protect privacy) dated in April 2012.  Dr. G.M. stated that the Veteran's generalized body aches may be related to years of laborious-type duty, opining that it was as likely as not that this condition was due to his service-related occupation.  However, Dr. G.M. also noted that he had reviewed medical records only dating back to 1966.  He stated that he assumed that the records were not complete and that they did not contain radiographs.  He also indicated that he was not sure that he had much to offer the Veteran and stated that he would need to return to the VA to determine and ultimately decide upon his disability rating.  Additionally, while a diagnosis of multiple epiphyseal dysplasia was noted, Dr. G.M. did not address that disorder in his opinion.

At a VA medical appointment in June 2014, the Veteran was evaluated by a pain team.  At that time, he reported that the onset of pain began in service after lifting heavy cargo pallets.  He also noted that he was involved in a motor vehicle accident in 1984, which caused low back pain.  He indicated that his back pain had progressively worsened since 1986 with a marked increase after his hip replacement in 2007.  At another VA medical appointment in July 2015, the Veteran was noted to be walking with an antalgic gait.

The Veteran was afforded another VA examination in November 2015 at which time he was diagnosed with spinal stenosis in the lumbar region with neurogenic claudication associated with hereditary multiple epiphyseal dysplasia.  The examiner opined that hereditary multiple epiphyseal dysplasia is a congenital disease that preexisted the Veteran's military service.  He noted that the thoracolumbar findings on active duty were likely due to the natural progression of the disorder because there was nothing in the record to suggest a causal or etiological relationship to the Veteran's military service.  Thus, the increase of the disease on active duty was representative of the natural progression of the disease.

In reviewing any connections between the Veteran's low back disorder and his service-connected right knee disorder, the November 2015 VA examiner opined that there was nothing found in the record to suggest any causal or etiological relationship to the current low back condition, nor was there anything to suggest that the service-connected right knee disability had aggravated the low back diagnosis beyond its natural progression.  

The Board also notes that, in a February 2011 VA examination report that evaluated the Veteran's knees and hips, the examiner opined that, other than recent and contemporary documentation (2010), there was no documentation found for chronic and long-term gait disturbance as a result of the service-connected right knee disability.

Congenital or developmental defects are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  Service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  A congenital defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.  In this case, as noted above, the Veteran's multiple epiphyseal dysplasia (also called dysplasia epiphysis multiplex) was found to be a congenital disease.  While the records sometimes refer to the Veteran's lumbar strain or spinal stenosis, it is also clear from the medical records that such disorders are associated with or related to his congenital condition and/or are manifestations of  his congenital multiple epiphyseal dysplasia.  As such, service connection is not warranted for the Veteran's multiple epiphyseal dysplasia affecting his low back, which is a congenital disease, unless the evidence of record indicates that his military service aggravated the disorder beyond the normal progression of the disease.  

In this regard, the Board finds that after weighing the evidence, the November 2015 VA examiner's opinion is the most probative of record.  The examiner provided a medical opinion supported by rationale and a thorough discussion of the Veteran's medical history.  In contrast, Dr. G.M. opined that the Veteran's generalized body aches may be related to years of laborious-type of duty.  However, he did not address the multiple epiphyseal dysplasia in his opinion, nor does he appear to have had a complete and accurate factual premise on which to base an opinion.  

The Board also finds that the evidence of record does not show that the Veteran has a current low back disorder that is related to the fall in service.  The May 2011 VA examiner stated that the in-service diagnosis following the Veteran's fall was a bruised back, which was a self-limiting injury.  The examiner opined that the diagnosis of lumbar spinal stenosis was not caused by or the result of a lumbar bruise in service.  Additionally, as above, the Veteran's spinal stenosis is associated with his multiple epiphyseal dysplasia, which is a congenital disease, and as discussed above, is not considered an injury for disability compensation purposes.  

The Board further finds that service connection is not warranted on a secondary basis.  As noted above, there was no documentation found for chronic, long-term gait disturbance as a result of his service-connected right knee disability.  Moreover, the November 2015 VA examiner found that there was nothing in the record to suggest any causal or etiological relationship between the service-connected right knee disability and the current low back condition and nothing to suggest that the service-connected right knee disability had aggravated the low back diagnosis.  Additionally, as will be discussed in further detail below, service connection is not warranted for the Veteran's bilateral hip disorder.  As such, a discussion of whether the Veteran's low back disorder has been caused or aggravated by the hip disorder is not necessary, as it does not assist the Veteran with his claim.

The Board does note that the Veteran himself has stated that his low back disorder is the result of his in-service position with the cargo office and/or as due to a shortened left leg following a hip replacement surgery or a right knee disorder.  The Veteran is competent in this case to provide testimony regarding his symptoms.  Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis and etiology of his current low back disorder and whether or not such a disorder was aggravated beyond the natural progression of the disease while in service, or due to a hip or knee injury, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Moreover, even assuming the Veteran's lay assertions regarding etiology were competent, the Board nevertheless finds the November 2015 VA examiner's opinion to be more probative, as it is based on a review of the record and the examiner's medical expertise.  The examiner provided a thorough rationale with a discussion of the Veteran's statements and medical history.

For the reasons outlined above, the Board concludes that the weight of the evidence is against a finding of entitlement to service connection for a low back disorder.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  Bilateral Hip Disorder

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a bilateral hip disorder.

The Veteran's service treatment records show that he was diagnosed with dysplasia epiphysis multiplex in September 1970.  Multiple arthralgias, to include the hips, were reported in September 1976.  In February 1977, the Veteran was referred to a medical evaluation board due to his increasing joint pain and subsequent inability to perform his job.  The Veteran was examined, and the presence of degenerative changes were noted; however, the diagnosis was multiple epiphyseal dysplasia.  Due to this diagnosis, the Veteran was separated from service.  

In a July 1978 record, it was reported that the Veteran was markedly worse at that time, in comparison to his boarding condition, with many more symptoms, including bilateral hip symptoms.

The Veteran was provided a VA examination for his bilateral hips in February 2011.  At that time, the Veteran reported experiencing bilateral hip pain, which first began in the mid-1980s.  He denied having any traumatic injury.  The examiner confirmed a diagnosis of bilateral total hip arthroplasty with loss of range of motion.  He also opined that it was less likely as not that the bilateral hip replacements were related to or the result of his service-connected right knee disability.  In support of his opinion, the examiner noted that he had considered the fact that, other than recent and contemporary documentation (2010), there was no documentation found for chronic and long-term gait disturbance as a result of the service-connected right knee disability as well as the fact that the Veteran had a diagnosed nonservice-connected multiple epiphyseal dysplasia, which put him at significant risk for degenerative joint disease.  He also noted that the Veteran had other risk factors for the development of degenerative joint disease, to include his smoking history and obesity.  The examiner stated that the degenerative joint disease of the hip joints, which had resulted in the need for total joint arthroplasties, was the normal progression of the multiple epiphyseal dysplasia and noted there was no evidence in the medical records to suggest an aggravation of this condition beyond the normal progression of this condition as a result of his military service.

At an August 2011 medical appointment, the Veteran was diagnosed with inflammatory fibrosis type pain over the greater trochanter of the left hip.

The Veteran submitted a private medical opinion from Dr. G.M. dated in April 2012.  Dr. G.M. stated that the Veteran's generalized body aches may be related to years of laborious-type duty, opining that it was as likely as not that this condition was due to his service-related occupation.  However, Dr. G.M. also noted that he had reviewed medical records only dating back to 1966 and noted that he had assumed that the records were not complete and also contained no radiographs.  He also noted that he was not sure that he had much to offer the Veteran and stated that he would need to return to the VA to determine and ultimately decide upon his disability rating.  Additionally, while a diagnosis of multiple epiphyseal dysplasia was noted, Dr. G.M. did not address that disorder in his opinion.

Another VA medical opinion was obtained in March 2013, after VA received the private medical opinion from Dr. G.M.  The examiner reviewed the claims file confirmed that the hip disorder clearly and unmistakably existed prior to service and clearly and unmistakably was not aggravated beyond its natural progression by an in-service injury, event, or illness.  However, the examiner then provided a contrary opinion and stated that the Veteran's current joint replacements of the hips for his osteoarthritis were due to the aggravation of his condrodystrophy by his military service.  As the 2013 examiner provided contrary conclusions within the examination report, opinion has limited probative value.

At a VA medical appointment in June 2014, the Veteran was evaluated by a pain team.  At that appointment, he reported an onset of hip pain in service while lifting heavy cargo pallets.  At an appointment in July 2015, the Veteran was noted to be walking with an antalgic gait.

The Veteran was then afforded another VA examination in November 2015 at which time it was noted that the Veteran underwent arthroplasties of the left and right hip in 2007 and 2008, respectively.  The Veteran reported that his hips first became problematic after lifting pallets in 1974 or 1975 while on active duty.  The examiner determined that the bilateral hip replacements were performed as treatment for severe degenerative joint disease associated with hereditary multiple epiphyseal dysplasia.  He opined that hereditary multiple epiphyseal dysplasia is a congenital disease that preexisted the Veteran's military service with the evidence of record showing atraumatic bilateral hip pain during service.  He found that the hip pain findings during active duty were likely due to the natural progression of the disorder, as nothing in the record suggested a causal or etiological relationship to the Veteran's military service.

The November 2015 VA examiner further opined that there was nothing found in the record to suggest any causal or etiological relationship between the service-connected right knee disability and the current bilateral hip condition.  There was also nothing to suggest that the service-connected right knee disability had aggravated the bilateral hip diagnosis beyond its natural progression.  Therefore, he opined that the bilateral hip disorder was less likely than not aggravated beyond its natural progression by the Veteran's service-connected right knee disability. 

The Board notes that congenital or developmental defects are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  Service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  A congenital defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.  In this case, as noted above, the Veteran's multiple epiphyseal dysplasia (also called dysplasia epiphysis multiplex) was found to be a congenital disease.  As such, service connection is not warranted for the Veteran's multiple epiphyseal dysplasia affecting his bilateral hips, unless the evidence of record indicates that his military service aggravated his symptoms beyond the normal progression of the disease.  

In this regard, the Board finds that the November 2015 VA examiner's opinion is the most probative evidence of record.  The examiner provided a medical opinion supported by rationale and a thorough discussion of the Veteran's medical history.  In contrast, Dr. G.M. opined that the Veteran's generalized body aches may be related to years of laborious type duties.  Dr. G.M. did not address the multiple epiphyseal dysplasia in his opinion, nor does he appear to have had a complete factual premise on which to base the opinion.  Therefore, Dr. G.M.'s opinion has less probative value.
 
Service connection is also not warranted on a secondary basis.  The February 2011 VA examiner found that the Veteran's bilateral hip disorder was not caused by or aggravated by his service-connected right knee disability.  In support of his opinion, he stated that, other than recent and contemporary documentation (2010), there was no documentation found for chronic and long-term gait disturbance as a result of the service-connected right knee condition.  He also noted that the Veteran had a diagnosed nonservice-connected multiple epiphyseal dysplasia, putting him at significant risk for degenerative joint disease.  The November 2015 VA examiner also found that there was nothing in the record to suggest any causal or etiological relationship between the service-connected right knee disability and the current bilateral hip condition, and there was nothing to suggest that the service-connected right knee disability had aggravated the bilateral hip disorder beyond the natural progression of the disease.  

The Board does note that the Veteran himself has stated that his bilateral hip disorder is the result of his in-service position with the cargo office and the heavy lifting it required.  The Veteran is competent in this case to provide testimony regarding his symptoms.  Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis and etiology of his current bilateral hip disorder and whether or not such a disorder was aggravated beyond the natural progression of the disease while in service, or as due to a right knee disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Moreover, even assuming the Veteran's lay assertions regarding etiology were competent, the Board nevertheless finds the February 2011 and November 2015 VA medical opinions are more probative, as they were based on a review of the record and the examiners' medical expertise.  Both VA examiners provided a thorough rationale with a discussion of the Veteran's statements and medical history.

For the reasons outlined above, the Board concludes that the weight of the evidence is against a finding of entitlement to service connection for a bilateral hip disorder.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III.  Left Knee Disorder

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a left knee disorder.

The Veteran's service treatment records show that the Veteran's enlistment examination noted that he had scars on both knees as a result of meniscectomies of the bilateral knees prior to service.  These scars and/or surgeries are then noted on several subsequent service examinations.  An x-ray performed in October 1967 also showed a loose body and osteoarthritis of the left knee.  Knee symptoms were again discussed in May 1970.  The Veteran was then diagnosed with dysplasia epiphysis multiplex in September 1970.  At a medical appointment in December 1970, the Veteran's left knee was swollen, and he was wearing a knee brace.  Later in December 1970, an impression of chondromalacia of the patella was indicated.  Multiple arthralgias were also reported in September 1976.  In February 1977, the Veteran was referred to a medical evaluation board due to his increasing joint pain and subsequent inability to perform his job.  The Veteran was examined, and the presence of degenerative changes was noted; however, the ultimate diagnosis was multiple epiphyseal dysplasia.  Due to that diagnosis, the Veteran was separated from service.  A February 1977 medical record indicated that x-rays revealed degenerative arthritis of the knee secondary to his previous meniscectomies.  However, later in the record, the Veteran's conditions were associated with his dysplasia epiphysis multiplex.  

In a July 1978 record, it was reported that the Veteran was markedly worse than his boarding condition with many more symptoms.

The Veteran underwent a VA examination for his joints in February 2011.  At that time, he reported that he first began experiencing left knee pain in 1985 or 1986, as a result of having to compensate for his right knee disorder.  After an evaluation, the examiner confirmed a diagnosis of left total knee arthroplasty with loss of range of motion.  He noted that he had considered the fact that, other than recent and contemporary documentation (2010), there was no documentation found for chronic and long-term gait disturbance as a result of the service-connected right knee condition and that the Veteran's non-service connected multiple epiphyseal dysplasia put him at significant risk for degenerative joint disease.  He also reported that the Veteran had other risk factors for the development of degenerative joint disease, to include his smoking history and his obesity.  The examiner then opined that it was less likely as not that the left knee disorder was either related to or the result of his service-connected right knee injury.  He also opined that the degenerative joint disease of the knee joint resulting in the need for a total joint arthroplasty was the normal progression of his underlying condition of multiple epiphyseal dysplasia with no evidence in the record to suggest aggravation of this condition beyond the normal progression of this condition as a result of his military service.

The Veteran provided a private medical opinion from Dr. G.M. dated in April 2012.  Dr. G.M. stated that his generalized body aches may be related to years of laborious-type duty, opining that it was as likely as not that this condition was due to his service related occupation.  However, Dr. G.M. also noted that he had reviewed medical records only dating back to 1966 and noted that he assumed that the records were not complete and also contained no radiographs.  He also noted that he was not sure that he had much to offer the Veteran and stated that the Veteran would need to return to the VA to determine and ultimately decide upon his disability rating.  Additionally, while a diagnosis of multiple epiphyseal dysplasia was reported, Dr. G.M. did not address that disorder in his opinion.

An additional VA medical opinion for his left knee disorder in March 2013.  The examiner reviewed the claims file and confirmed that the left knee disorder clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness. However, the examiner then provided a contrary opinion.  As such, that VA medical opinion has limited probative value.

At a VA medical appointment in June 2014, the Veteran was evaluated by a pain team and reported the onset of pain with his in-service position, which required lifting heavy cargo pallets.  At an appointment in July 2015, the Veteran was noted to be walking with an antalgic gait.

The Veteran was then afforded another VA examination in November 2015 at which time it was noted that he underwent a medical meniscectomy in 1959 and a total knee arthroplasty in 2008.  At that examination, the Veteran reported that his left knee really became problematic after lifting heavy pallets while on active duty in 1974 or 1975.  After an evaluation, the examiner diagnosed the Veteran with a left total arthroplasty as treatment for severe degenerative joint disease associated with hereditary multiple epiphyseal dysplasia.  He opined that hereditary multiple epiphyseal dysplasia is a congenital disease that preexisted the Veteran's military service with the evidence of record showing atraumatic left knee pain during service.  He found that the left knee pain findings during active duty were likely due to the natural progression of the disorder, as nothing in the record suggested a causal or etiological relationship to the Veteran's military service.

The November 2015 VA examiner opined that there was nothing of record to suggest any causal or etiological relationship between the service-connected right knee disability and the left knee disorder.  He further opined that there was nothing to suggest that the service-connected right knee disability had aggravated the left knee disorder beyond its natural progression.  Therefore, he opined that the identified left knee diagnosis was less likely than not aggravated beyond its natural progression by the Veteran's service-connected right knee disability.

The Board notes that congenital or developmental defects are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  Service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  A congenital defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.  In this case, as noted above, the Veteran's multiple epiphyseal dysplasia (also called dysplasia epiphysis multiplex) was found to be a congenital disease.  As such, service connection is not warranted for the Veteran's multiple epiphyseal dysplasia affecting his left knee, unless the evidence of record indicates that service aggravated his symptoms beyond the normal progression of the disease.  

In this regard, the Board finds that the November 2015 VA examiner's opinion is the most probative evidence of record.  The examiner provided a medical opinion supported by rationale and a thorough discussion of the Veteran's medical history.  In contrast, Dr. G.M. opined that the Veteran's generalized body aches may be related to years of laborious type duty.  Dr. G.M. did not address the multiple epiphyseal dysplasia in his opinion and does not appear to have had a complete factual premise on which to base the opinion.  

Service connection is also not warranted on a secondary basis.  There was no documentation found for chronic and long-term gait disturbance as a result of the service connected right knee condition.  Further, both the February 2011 and November 2015 VA examiners found that there was nothing in the record to suggest any causal or etiological relationship between the service-connected right knee disability and the left knee disorder.  The November 2015 examiner also opined that was there anything to suggest that the service-connected right knee disability had aggravated the left knee diagnosis beyond its natural progression.  

The Board does note that the Veteran himself has stated that his left knee disorder is the result of his in-service position with the cargo office.  The Veteran is competent in this case to provide testimony regarding his symptoms.  Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis and etiology of his current left knee disorder and whether or not such a disorder was aggravated beyond the natural progression of the disease while in service, or as due to a right knee disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Moreover, even assuming the Veteran's lay assertions regarding etiology were competent, the Board nevertheless finds the November 2015 and February 2011 VA opinions are more probative, as they were based on a review of the record and the examiners' medical expertise.  Both VA examiners provided a thorough rationale with a discussion of the Veteran's testimony and medical history.

For the reasons outlined above, the Board concludes that the weight of the evidence is against a finding of entitlement to service connection for a left knee disorder.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


IV.  Arthritis

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for arthritis of all joints.

The Veteran's service treatment records show that his enlistment examination noted that he had scars on both knees as a result of meniscectomies of the bilateral knees prior to service.  These scars and/or surgeries are then noted on several subsequent service examinations.  In May 1967, the Veteran reported having tenderness and pain in the feet and ankles.  After a similar report in October 1970, the medical provider noted an impression of pes planus.  An x-ray performed in October 1967 revealed osteoarthritis of the left knee.  The Veteran was then diagnosed with dysplasia epiphysis multiplex in September 1970.  A medical appointment from April 1971 diagnosed the Veteran with arthritis of the left foot, and multiple arthralgias were reported in September 1976, to include joint, elbow and foot pain secondary to degenerative joint disease.  In February 1977, the Veteran was referred to a medical evaluation board due to his increasing pain and subsequent inability to perform his job.  The Veteran was examined, and the presence of degenerative changes was noted; however, the ultimate diagnosis was multiple epiphyseal dysplasia.  Due to that diagnosis, the Veteran was separated from service.  

In a July 1978 record, it was reported that the Veteran was markedly worse than his boarding condition with many more symptoms.

The Veteran underwent a VA examination for his knees and hips in February 2011.  At that time, the Veteran reported that he first began experiencing left knee pain in 1985 or 1986 as a result of having to compensate for his right knee disorder.  He described bilateral hip pain beginning in the mid-1980s, which was progressive and required a total hip arthroplasty.  After an evaluation, the examiner confirmed diagnoses of left total knee arthroplasty with loss of range of motion and bilateral total hip arthroplasty with loss of range of motion.  He noted that he had considered the fact that, other than recent and contemporary documentation (2010), there was no documentation found for chronic and long-term gait disturbance as a result of the service-connected right knee condition and that the Veteran's nonservice connected multiple epiphyseal dysplasia put him at significant risk for degenerative joint disease.  He also reported that the Veteran had other risk factors for the development of degenerative joint disease, to include his smoking history and his obesity.  The examiner then opined that, as a result of these factors, it was less likely as not that the left knee disorder and/or bilateral hip disorder were either related to or the result of his service-connected right knee injury.  He also opined that the degenerative joint disease of the knee and bilateral hip joints resulting in the need for total joint arthroplasties was the normal progression of his underlying condition of multiple epiphyseal dysplasia with no evidence in the record to suggest aggravation of this condition beyond the normal progression of this condition as a result of his military service.

The Veteran underwent a VA spine examination in connection with his claim in March 2011.  The examiner discussed the Veteran's in-service medical history, which included a fall and injury to the low back, as well as his position in the cargo office, which required a lot of lifting and prolonged standing.  The examiner provided a diagnosis of lumbar spinal stenosis.  

An addendum opinion was provided in May 2011.  At that time, the examiner noted that, after the in service fall, the Veteran's low lumbar x-rays were negative and that there was no numbness of the legs.  He opined that the in-service diagnosis was bruised back and stated that this was a self-limiting injury.  The examiner then opined that the diagnosis of lumbar spinal stenosis was not caused by or the result of a lumbar bruise in service.  While this opinion was adequate as to the in service fall, this opinion did not address the Veteran's in service position in the cargo office or his diagnosis of dysplasia epiphysis multiplex.  

The Veteran provided a private medical opinion from Dr. G.M. dated in April 2012.  Dr. G.M. stated that his generalized body aches may be related to years of laborious-type duty, opining that it was as likely as not that this condition was due to his service-related occupation.  However, Dr. G.M. also noted that he had reviewed medical records only dating back to 1966 and noted that he assumed that the records were not complete and also contained no radiographs.  He then noted that he was not sure that he had much to offer the Veteran and stated that the Veteran would need to return to the VA to determine and ultimately decide upon his disability rating.  Additionally, while a diagnosis of multiple epiphyseal dysplasia was reported, Dr. G.M. did not address the multiple epiphyseal dysplasia in his opinion.

The Veteran was afforded a VA medical opinion for his left knee disorder in March 2013; however, the examiner provided contradictory opinions.  As such, that opinion has limited probative value.

The Veteran's VA medical records indicate that he has been treated for joint pain, to include his knees, hips, and shoulders, at various times over the years.  In June 2014, he was evaluated by a pain team and reported an in-service onset of pain after lifting heavy cargo pallets.  In February 2015, the Veteran was noted to have multiple epiphyseal dysplasia, which caused his joints to erode.  At an appointment in July 2015, the Veteran was noted to be walking with an antalgic gait.

The Veteran was then afforded additional VA examinations in November 2015 for his shoulders, arms, knees, hips, and spine.  After review of the medical records and evaluations, the examiner opined that the Veteran had hereditary multiple epiphyseal dysplasia, which was a congenital disease that preexisted the Veteran's military service.  He noted that the arthritides found on all examinations in and of themselves were not congenital conditions.  However, he opined that the arthritis found was related to the hereditary condition, and thus, provided opinions regarding this congenital disease.

With regard to the left knee disorder, after an evaluation, the examiner diagnosed the Veteran with a left total arthroplasty as treatment for severe degenerative joint disease (DJD) associated with hereditary multiple epiphyseal dysplasia.  He then opined that hereditary multiple epiphyseal dysplasia is a congenital disease that preexisted the Veteran's military service with the evidence of record showing atraumatic left knee pain during service.  He found that the left knee pain findings during active duty were likely due to the natural progression of the disorder as nothing in the record suggested a causal or etiological relationship to the Veteran's military service.

With regard to the Veteran's shoulders, the examiner noted that the service treatment records showed that the Veteran was found with bursitis of the right shoulder in 1971.  He opined that this was an acute and transitory condition, as there was no further mention of an in-service shoulder disability other than the progressive multiple joint pain that was secondary to his hereditary multiple epiphyseal dysplasia.  He then opined that the diagnosis of bilateral shoulder degenerative joint disease, associated with hereditary multiple epiphyseal dysplasia, was less likely as not incurred in or caused by arthralgia during service and was instead, representative of the natural progression of the disease and therefore secondary to the natural progression of the disease.  

The November2015 examiner found that the evidence of record did not show the presence of elbow disorders during service.  He also indicated that the arthralgia findings on active duty were likely due to the natural progression of the multiple epiphyseal dysplasia disorder.   

The November 2015 examiner further found that the bilateral hip pain findings on active duty were likely due to the natural progression of the multiple epiphyseal dysplasia disorder, as nothing in the record suggested a causal or etiological relationship to the Veteran's military service.  

The November 2015 examiner diagnosed the Veteran with current, mild degenerative changes of the left and rights ankles associated with hereditary multiple epiphyseal dysplasia.  The Veteran had reported that he was diagnosed with arthritis of both the left and right ankles on active duty, and the VA examiner noted that a June 1978 radiology report indicated degenerative changes of multiple joints, including the knees and ankles.  However, the examiner also noted that these degenerative changes had been associated with the Veteran's hereditary multiple epiphyseal dysplasia condition.  The examiner then again opined that hereditary multiple epiphyseal dysplasia is a congenital disease that preexisted the Veteran's military service.  He found that the evidence of record showed that an in-service sprain injury was acute and transitory and had resolved during service.  Further, he opined that the arthralgias on active duty were likely due to the natural progression of the multiple epiphyseal dysplasia and found that nothing in the record suggested a causal or etiological relationship to the Veteran's military service.
 
The November 2015 examiner also opined  that the thoracolumbar findings on active duty were likely due to the natural progression of the multiple epiphyseal dysplasia disorder because there was nothing in the record to suggest a causal or etiological relationship to the Veteran's military service and therefore secondary to the natural progression of the disease. 

The Board notes that congenital or developmental defects are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  Service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  A congenital defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.  In this case, as noted above, the Veteran's multiple epiphyseal dysplasia (also referred to as dysplasia epiphysis multiplex) was found to be a congenital disease.  As such, service connection is not warranted for the Veteran's multiple epiphyseal dysplasia affecting the arthritis of his joints, unless the evidence of record indicates that service aggravated his symptoms beyond the normal progression of the disease.  

In this regard, the Board finds that the November 2015 VA examiner's opinion is the most probative evidence of record.  The examiner provided a medical opinion supported by rationale and a thorough discussion of the Veteran's medical history.  In contrast, Dr. G.M. opined that the Veteran's generalized body aches may be related to years of laborious type duty.  Dr. G.M. did not address the multiple epiphyseal dysplasia in his opinion, nor does he appear to have a complete factual premise on which to base any opinion.  

The Board does note that the Veteran himself has stated that his arthritis disorder is the result of his in service position with the cargo office.  The Veteran is competent in this case to provide testimony regarding his symptoms.  Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis and etiology of his arthritis falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Moreover, even assuming the Veteran's lay assertions regarding etiology were competent, the Board nevertheless finds the November 2015 VA opinion was more probative, as it was based on a review of the record and the examiners' medical expertise.  The VA examiner provided a thorough rationale with a discussion of the Veteran's testimony and medical history.

As the evidence of record reflects that the Veteran's arthritis is related to his congenital disease, a discussion of chronic diseases and presumptive service connection is not necessary in this case.

For the reasons outlined above, the Board concludes that the weight of the evidence is against a finding of entitlement to service connection for an arthritis disorder.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disorder is denied.

Service connection for a bilateral hip disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for arthritis of all joints is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


